Citation Nr: 0426467	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1957 to June 
1961.

This appeal arose out of a decision of the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas (the 
RO).

In a January 2003 decision, the Board of Veterans' Appeals 
(the Board) determined that new and material evidence had 
been presented to reopen a claim for service connection for a 
back disability; the Board went on to deny the claim on the 
merits.  The veteran appealed the Board's January 2003 denial 
of service connection for a back disability to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
October 2003, the Court granted a joint motion to vacate that 
part of the Board's decision that denied service connection 
for the back disability and to remand the matter for 
readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted in the Introduction above, this case has been 
remanded by the Court, based on the joint motion filed in 
October 2003.  In the October 2003 joint motion, the parties 
agreed that there was a lack of complete compliance with the 
provisions of the VCAA, as interpreted by the Court.  
Specifically, the joint motion indicated that none of the 
documents noted in the January 2003 Board decision, including 
letters from the RO dated in August 2001 and December 2001, 
satisfied the requirement that VA provide the veteran notice 
of the information and evidence necessary to substantiate his 
claim and which portion of any such evidence was to be 
provided by each party.  See 38 U.S.C.A. § 5103 (West Supp. 
2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].   

In light of the joint motion, the Board will remand the case 
for additional notice to the veteran which fully complies 
with the VCAA and Quartuccio.  In Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), decided on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to 
the statutory authority, 38 U.S.C. § 5103(b).  Thus, if the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case because 
the record does not show that the veteran was provided 
adequate notice under the VCAA and the Board is without 
authority to do so.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the veteran's VA 
claims folder and ensure that all 
notification and development action 
required by the VCAA and consistent with 
the joint motion for remand referenced 
above is completed.  

2.  Thereafter, if warranted by the state 
of the record at that time, VBA should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




